Citation Nr: 9901861	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
September 1953.  

This matter arises from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which granted service connection for PTSD, 
and assigned a 10 percent evaluation, effective from May 22, 
1996.  The veteran filed a timely appeal, and during the 
pendency of that appeal, the veteran was granted an increased 
evaluation to 30 percent, effective from May 22, 1996.  The 
veteran now claims that he should be assigned an evaluation 
in excess of 30 percent for his PTSD.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefit sought on appeal.  He maintains, in substance, that 
he experiences difficulty in his ability to deal with others, 
experiences flashbacks, nightmares, and unpredictable crying 
spells.  In addition, the veteran asserts that he experiences 
hypervigilance, mild depression, and that he is unable to 
obtain or retain gainful employment due to these symptoms.  
Therefore, a favorable determination has been requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for an evaluation in 
excess of 30 percent for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veterans PTSD is manifested by some occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  In addition, the veteran demonstrates some 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and VA has 
properly assisted him in the development of his claim.  All 
relevant facts have been properly developed, and all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  The evidence includes the veterans 
service medical records, records of treatment following 
service, and reports of VA rating examinations.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  

In July 1996, the veteran underwent a VA rating examination 
in which he reported having been married for 43 years, and 
had 10 children.  He denied alcohol abuse, and reported being 
active in several veterans organizations including the 
American Legion, Disabled American Veterans, and the Veterans 
of Foreign Wars.  He reported experiencing heavy combat in 
Korea, and was involved in a number of combat missions in 
which many of his comrades had been killed or wounded.  For 
his actions, the veteran was awarded the Purple Heart Medal 
and the Combat Infantrymans Badge.  He reported experiencing 
daily intrusive distressing recollections of the war. He 
indicated that in the past, he attempted to avoid 
recollecting his combat experiences by working at two jobs at 
once.  Further, the veteran reported avoiding television 
shows and movies depicting war, and indicated that he was 
uncomfortable during holidays such as the Fourth of July and 
Christmas.  He also reported being hypervigilant.   In 
addition, the veteran reported that since his retirement, his 
mood has been mildly depressed, and that he has experienced a 
loss of interest in significant activities, with 
irritability, tearfulness, and decreased concentration.  

During the course of the examination, the examiner noted that 
the veteran was fully alert, with neutral mood and full 
affect.  The veteran did become tearful frequently throughout 
the interview on recalling events from the Korean War.  He 
was cooperative throughout the interview, and was found to be 
well groomed and well dressed.  No psychotic symptoms, 
suicidal or homicidal ideation were present.  Recent and 
remote memory were intact, intelligence was within the normal 
range, and insight and judgment were intact.  The examiner 
concluded with a diagnosis of Axis I PTSD with anxious and 
depressive features.  

The veteran underwent an additional VA rating examination in 
July 1997, in which he reported that he had suffered with his 
PTSD for some forty years, and that he was currently being 
treated by the VA Medical Center (VAMC) on an outpatient 
basis.  He reported taking Prozac and Klonopin to control his 
symptoms.  With respect to his symptomatology, the veteran 
reported experiencing depressed mood, crying spells, feeling 
emotionally isolated, flashbacks, hypervigilance, and 
nightmares two-to-three times weekly.  He reported that the 
medication and therapy at the VAMC appeared to improve his 
symptoms.  The veteran had attended school until the eighth 
grade, and following service, had worked as a farmer for 
approximately fourteen years.  After this, he worked as a 
truck driver until his retirement in 1994 at age 65.  He 
stated that he retired primarily because he had reached age 
65 and because he was physically ready to retire.  

On examination, the veteran was found to be fully alert, and 
was well dressed and groomed.  Psychomotor activity was 
normal, but the veteran did experience crying spells 
throughout the interview.  Eye contact was fair, and speech 
was of regular rate and logical.  The veteran was observed to 
be experiencing depressed mood, and his affect was 
restricted.  In addition, he denied experiencing any 
homicidal ideation and denied experiencing delusions or 
hallucinations.  Insight and judgment were intact.  The 
examiner concluded with diagnoses of Axis I PTSD and noted 
that the veteran had an Axis V Global Assessment of 
Functioning (GAF) score of 70.  Under the Diagnostic 
Statistical Manual 4th Edition (DSM-IV), a GAF score of 70 
suggests some mild symptoms of PTSD such as depressed mood or 
mild insomnia, or some difficulty in occupational or school 
functioning, but generally functioning pretty well with some 
meaningful social relationships.  

Disability evaluations are determined by evaluating the 
extent to which the veterans service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Under the regulations in effect when the veteran filed his 
claim, a 30 percent evaluation was contemplated for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such a reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation was 
warranted upon a showing of considerably impaired ability to 
establish or maintain effective or favorable relationships 
with people.  Further, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

Assignment of a 70 percent evaluation was warranted in cases 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  For assignment of a 100 
percent evaluation, the attitudes of all contacts except for 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior were also 
required.  Further, a 100 percent disability rating was 
warranted where the veteran was demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In addition, in Johnson v. Brown, 7 Vet. App. 
95 (1994), the Court also held that a showing of any one of 
the above evaluative criteria for a 100 percent evaluation 
was a sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  When the law or 
regulations change during the pendency of an appeal period, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed his original claim on which this appeal is based prior 
to November 7, 1996, his claim must be evaluated under both 
the former and the revised criteria.  

Under the revised criteria, a 30 percent evaluation is 
contemplated where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although functioning satisfactorily, with routine 
behavior, self care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks, (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, directions, 
or recent events).  

A 50 percent evaluation is contemplated upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  

Applying both the former and the revised regulations 
governing PTSD evaluations, the Board concludes that the 
currently assigned 30 percent evaluation is appropriate, and 
that the preponderance of the evidence is against assignment 
of a higher rating.  As noted, the veteran has experienced 
problems with unpredictable crying spells, insomnia, and 
recurrent flashbacks and nightmares.  The medical evidence, 
however, does not show symptoms to the degree of severity as 
reported by the veteran or to a degree of severity as to 
warrant assignment of a disability evaluation in excess of 30 
percent.  

The veterans symptomatology does not meet the requirements 
for assignment of a 30 percent evaluation under the former 
criteria.  He has been married to the same woman for over 
forty years, has worked steadily since his retirement, and is 
currently actively involved in three veterans organizations.  
Such is inconsistent with the definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, or symptoms otherwise resulting 
in definite social impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

Under the newly revised criteria, the veterans symptoms also 
are consistent with those contemplated for a 30 percent 
disability evaluation.  The veteran has been objectively 
found to have a mildly depressed mood, and frequent 
unpredictable crying spells, which could occasionally 
decrease his work efficiency and result in intermittent 
periods of inability to perform occupational tasks.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

While the veteran does meet the objective criteria for 
assignment of a 30 percent evaluation under the revised 
criteria, his symptomatology is not productive of long- or 
short-term memory impairment, or a showing of occupational 
and social impairment to a degree contemplated for assignment 
of a 50 percent evaluation.  In sum, the veteran has been 
married for over forty years, is socially active (at least to 
a moderate degree), and is not shown to be significantly 
impaired due to his service-connected PTSD.  

Further, the record does not disclose that the veteran has a 
marked degree of functional impairment due to his PTSD, but 
the Board recognizes that he may have a higher degree of 
functional impairment due to non-service connected medical 
problems.  In light of its evaluation of the medical 
evidence, the Board must conclude that the assigned 30 
percent evaluation is appropriate for his service-connected 
disability, and that the preponderance of the evidence is 
against the veterans claim for an increased rating for his 
PTSD.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The record discloses that the 
veteran has undergone outpatient treatment for his PSTD, but 
that his symptoms appear to have been improving through 
therapy and medication.  In addition, the veteran indicated 
that he has worked all of his life, and only recently retired 
after reaching age 65 due to other physical problems.  Given 
the veterans long and consistent work history, there is no 
evidence showing that he is incapable of obtaining or 
retaining gainful employment due to his PTSD.  Therefore, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veterans claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veterans PTSD symptoms change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veterans PTSD.  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
